Name: Commission Implementing Regulation (EU) NoÃ 762/2011 of 29Ã July 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy
 Date Published: nan

 3.8.2011 EN Official Journal of the European Union L 200/4 COMMISSION IMPLEMENTING REGULATION (EU) No 762/2011 of 29 July 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A hollow, non-threaded cylindrical article of steel, other than stainless steel, plated with zinc (so-called "express nail"). It has a complete opening along one side. One of the ends is slightly curved outwards. The other end has a sharp, cutting edge. The article is used as a fastener, by hammering it into a drilled hole for, for example, quick installations of battens onto concrete walls. The sharpened end provides for greater ease in driving it in. Its hollow construction, the opening along one side and the outwardly curved end provide for increased holding power when it is hammered in entirely. (1) See image 7317 00 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 7317 00 and 7317 00 90. Classification under heading 7318 is excluded as the design of the article is not similar to that of any of the articles mentioned under that heading. Classification under heading 7326 is excluded as the article cannot be regarded as a wall plug of steel as, due to its construction, it is not designed to allow the tight fitting of screws into masonry walls. The article is similar to, and functions in the same way as, a nail of heading 7317. Hammering it in entirely is enough to ensure that the object to be fastened, for example, a batten, remains tightly secured. The article is therefore to be classified under CN code 7317 00 90 as other articles of steel, similar to a nail. (1) The image is only for information.